Citation Nr: 1547544	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  14-11 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an effective date prior to March 7, 2008, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an effective date prior to March 7, 2008, for the grant of Dependents' Educational Assistance benefits.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2002 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The December 2002 rating decision denied a rating in excess of 30 percent for the Veteran's service-connected mood disorder.

The March 2012 rating decision granted entitlement to a TDIU and Dependents' Educational Assistance benefits, both effective from March 7, 2008.

The claim for an increased rating for a mood disorder was originally before the Board in October 2009, at which time it was remanded for additional development.  Following the completion of the requested development, this claim was denied by the Board in a July 2010 decision.  

The Veteran appealed the Board's July 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney filed a joint motion for remand in March 2011, requesting that the Court vacate the Board's July 2010 decision because it erred in not considering relevant evidence.  Specifically, the joint motion noted that a March 2008 VA peripheral nerves examination report indicates that the Veteran "has been unemployed since 2001, due to, in part, 'lack of mental concentration.'"  The Board was directed to discuss this evidence on remand.  

In a March 2011 Order, the Court granted the joint motion, vacating the Board's July 2010 decision and remanding the case to the Board for compliance with directives that were specified by the joint motion for remand.  

In accordance with the joint remand, in a December 2011 decision, the Board observed that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Board noted that the RO previously denied a claim for individual unemployability; however, other evidence of record gave some evidence of unemployability.  As such, the Board found that a claim for a TDIU was a component of the Veteran's claim for an increased rating for a mood disorder and remanded the claims for a TDIU and an increased rating for a mood disorder for further development.  Following completion of the Board's remand instructions, the case was returned to the Board for further appellate review.

A March 2012 RO rating decision granted entitlement to a TDIU and established basic eligibility for Dependents' Educational Assistance, both effective March 7, 2008.  A supplemental statement of the case dated in March 2012 continued the Veteran's 30 percent disability evaluation for his mood disorder, diagnosed as major depressive disorder.  In April 2012, the Veteran filed a notice of disagreement in which he "seeks entitlement to an effective date earlier than March 7, 2008, for the grants of TDIU and Dependents' Educational Assistance." 

In a June 2012 decision, the Board again denied a rating in excess of 30 percent for the Veteran's service-connected mood disorder.  The Veteran appealed the Board's June 2012 decision to the Court.  While the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney filed a joint motion for remand in November 2012, requesting that the Court vacate the Board's June 2012 decision.  In a November 2012 Order, the Court granted the joint motion, vacating the Board's June 2012 decision and remanding the case to the Board for compliance with directives that were specified by the joint motion for remand.  

In a June 2013 decision, the Board again denied a rating in excess of 30 percent for the Veteran's service-connected mood disorder.  The June 2013 Board decision also remanded claims of entitlement to an effective date prior to March 7, 2008, for the grant of TDIU and Dependents' Educational Assistance benefits for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  
The Veteran appealed the portion of the Board's June 2013 decision which denied a rating in excess of 30 percent for a mood disorder to the Court.  While the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney filed a joint motion for remand in January 2014, requesting that the Court vacate the Board's June 2013 decision.  In a January 2014 Order, the Court granted the joint motion, vacating the Board's June 2013 decision and remanding the case to the Board for compliance with directives that were specified by the joint motion for remand.  

In a September 2014 decision, the Board again denied a rating in excess of 30 percent for the Veteran's service-connected mood disorder.  This decision appears to be on appeal at the Court; as such, the issue of entitlement to a disability rating in excess of 30 percent for a service-connected mood disorder will not be considered herein as it is not currently before the Board.

Concerning the remanded issues of entitlement to an effective date prior to March 7, 2008, for the grant of TDIU and Dependents' Educational Assistance benefits the required statement of the case was issued to the Veteran in February 2014.  In March 2014, the Veteran's attorney submitted a VA form 9, thereby perfecting a substantive appeal of these two issues.  They have returned to the Board for final adjudication at this time.


FINDINGS OF FACT

1.  The received a claim for an increased rating for service connected disabilities from the Veteran on June 19, 2002.

2.  The Veteran's service-connected disabilities have precluded him from securing or following substantially gainful employment since the June 19, 2002 date of claim.



CONCLUSIONS OF LAW

1.  The criteria for TDIU from June 19, 2002, have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400(o)(2), 4.16 (2015).

2.  The criteria for eligibility for DEA benefits under 38 U.S.C.A., Chapter 35, from June 19, 2002, have been met.  38 U.S.C.A. §§ 3500, 5110 (West 2014); 38 C.F.R. §§ 3.400(o)(2), 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In light of the fully favorable determination in regard to the claim decided below, no discussion of compliance with VA's duty to notify and assist is necessary.

TDIU and DEA

In order for benefits to be paid to any individual under the laws administered by VA, a specific claim in the form prescribed by the Secretary must be filed.  38 C.F.R. § 3.151(a) (2015).  A "claim" or "application" is defined by VA regulation as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p) (2015).  An informal claim is "[a]ny communication or action, indicating intent to apply for one or more benefits . . . ." 38 C.F.R. § 3.155(a) (2015).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.  
	
The general rule regarding the assignment of effective date for an award based on an original claim for VA benefits is that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2014).  See 38 C.F.R. § 3.400 (2015) (to the same effect).  An exception to the general rule applies if an application for benefits is received within one year from the date of a veteran's discharge or release from active service, and an award is made on the basis of that application.  In that limited situation, the effective date of the award is made retroactive to the day following the date of discharge from service.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2) (2015).  Otherwise, the effective date will be the later of the date of receipt of claim or the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

As noted above, a March 2012 RO rating decision granted entitlement to a TDIU and established basic eligibility for Dependents' Educational Assistance, both effective March 7, 2008.  The Veteran seeks TDIU and DEA benefits from June 19, 2002.  See March 2014, July 2014 statements from Veteran's attorney.  As outlined in the introduction, the Board previously found that under the provisions of Rice v. Shinseki, 22 Vet. App. 447 (2009), the present claim for a TDIU arose as an outgrowth of the Veteran's claim for an increased rating for his service-connected mood disorder.  As outlined in the procedural history above, this particular appeal stream dates back to a December 2002 RO decision which denied an increased rating for a service-connected mood disorder.  That decision was issued pursuant to a statement from the Veteran received by VA on June 19, 2002, in which he declared his desire for increased ratings for his service-connected disabilities.  The evidence does not show, and the Veteran has not claimed, that an unadjudicated claim existed prior to that time.  As such, the Board finds that June 19, 2002, constitutes the date of claim relevant to the current appeal.  See 38 C.F.R. § 3.400.  The Board will now consider the date within the claim period that entitlement to a TDIU arose.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age. 38 C.F.R. § 3.341 (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability. 38 C.F.R. § 4.15 (2015). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment. 38 C.F.R. § 4.16(a).

At the June 2002 date of claim, the Veteran had service-connected evaluations of 40 percent for a low back disorder, 30 percent for a mood disorder, and 0 percent postoperative sinusitis.  At that time, his combined disability evaluation was 60 percent.  

Looking at the history of the Veteran's service connected disabilities, the Veteran first underwent VA compensation and pension examination in May 1978.  At that time, an orthopedist related the Veteran's current low back trouble to a back injury the Veteran suffered while on active duty at the Air Force Academy.  A psychologist said that the Veteran had a depressive neurosis that was precipitated by the Veteran's in-service back injury.  In a July 1978 RO decision, service connection for both a low back disability and a psychiatric disability was granted, effective March 22, 1978, based on the Veteran's in-service back injury.

The Veteran's service-connected low back disability and psychiatric disability appear to result from a common etiology or a single accident-namely, the Veteran's in-service back injury.  Therefore, for the purposes of 38 C.F.R. § 4.16(a), the service connected low back disability and psychiatric disability are to be considered as one 60 percent disability.  See 38 C.F.R. § 4.16(a).  As such, the Veteran's service-connected disabilities render him eligible for consideration of a TDIU under the schedular percentage requirements from the date of claim-June 19, 2002.  38 C.F.R. § 4.16(a).

The question that remains, then, is at what point the Veteran's service-connected disabilities precluded him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341 , 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

On VA orthopedic examination in September 2002, the examiner opined that the Veteran was unable to do manual labor.  He opined that the Veteran could be employed only if he could be retrained and if his mental health situation did not preclude that rehabilitation.  He felt that the Veteran's mental health should be further assessed by a mental health specialist.

On VA psychiatric examination in September 2002, the examiner indicated that although the Veteran experienced depressive symptoms which were likely to be triggered by his chronic back pain, they were not severe enough to render the Veteran unemployed.  He further opined that the Veteran's chronic back pain had significantly impaired the Veteran's functioning and should be further assessed by an orthopedic surgeon.

A January 2004 VA neurosurgery note reflects that the Veteran had failed back syndrome, which was characterized as a chronic pain problem.  The treatment provider indicated that the back disability was medically difficult to manage and often required moderate-to-high doses of narcotic and analgesics, as well as other medications, which included antidepressants and neuropathic pain killers.

In September 2011, a private vocational expert completed an employability evaluation of the Veteran.  She reviewed the Veteran's service-connected disabilities and their respective histories.  She completed an in-depth review of the Veteran's medical history and present functioning status.  The Veteran's education, military service, and work history were recounted.  After completing and occupational analysis, the expert opined that the Veteran had been unemployable since 2001.  She felt that based on the continuity of the medical record in regards to the ongoing severity of both physical and emotional symptoms, it was at least as likely as not that the Veteran's service-connected back condition and psychiatric disability had rendered the Veteran unable to secure or follow a substantially gainful occupation since August 2001.

On VA general compensation and pension examination in January 2012, the examiner observed the Veteran's constant back pain that was exacerbated with movement, as well as his constant radicular pain in his left leg.  The Veteran was unable to move about or do any lifting without exacerbating the pain.  It was noted that the Veteran had to quit his job as a salesman in 2001 since he could not do the walking and driving required for that job.  The examiner felt that the impact of the Veteran's back condition and radicular pain was so severe that it precluded both physical and sedentary employment.

On VA psychiatric compensation and pension examination in February 2012, the examiner assessed that the Veteran was employable from a mental health perspective.  She clarified that "[o]bviously, this opinion does not consider the effects of general medical conditions on occupational functioning."

Based on all the evidence of record of the Veteran's service connected disabilities, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran has been precluded from securing or following gainful employment due to the combined effects of his service-connected disabilities since the June 19, 2002 date of claim.  Although the September 2002 and February 2012 VA examiner opinions do not support the claim, a careful examination of each report shows that each examiner was only considering the individual effect of a single one of the Veteran's service-connected disabilities on his employability-not the combined effect of all of the Veteran's service connected disabilities.

In this matter, the Board finds that the most persuasive evidence of record is the September 2011 employability evaluation report completed by the private vocational expert.  As a vocational expert, she had the necessary education to be able to evaluate what (if any) jobs could be performed by a person with the Veteran's service-connected disabilities.  She clearly reviewed and commented on the Veteran's extensive vocational and medical history, and she gave substantial support for her conclusions.  For these reasons, the Board finds that this report constitutes the most probative, persuasive evidence of record.

As such, the Board finds that the evidence, including the Veteran's competent and credible statements, supports that he would be unable to function in any occupational setting due to his increasing physical and mental health limitations, as demonstrated by the evidence, since the date of claim.  Therefore, the Board concludes that a TDIU is warranted, effective June 19, 2002.

Finally, the Board notes that this decision should represent, as best as can be determined, a full grant of what the Veteran is currently seeking before the Board. To this end, the Board notes that the Veteran's counsel ably and specifically articulated why a TDIU rating and DEA is warranted, back to June 19, 2002.  See March 27, 2014 correspondence ("Please award TDIU and DEA benefits from June 19, 2002.") (emphasis added).  Thus, given the record before it, the Board trusts that both the Veteran and his counsel are satisfied with this decision.  See Massie v. Shinseki, 25 Vet. App. 123, 131 (2011) ("[T]he Board ... was entitled to assume that the arguments presented by [the appellant] were limited for whatever reason under the advice of counsel and that those were the theories upon which he intended to rely."), aff'd, 724 F.3d 1325 (Fed. Cir. 2013); Mason v. Shinseki, 25 Vet. App. 83, 95 (2011) (holding that "the Court will not invent an argument for a represented party who had ample opportunity and resources to make that same argument, but, for whatever reason-be it strategy, oversight, or something in between-did not do so"); Robinson v. Peake, 21 Vet. App. 545, 554 (2008) ("The presence of [an] attorney throughout the appeals process before the Agency is a significant factor . . . [w]e presume that [the] attorney, an experienced attorney in veteran's law, says what he means and means what he says"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355   (Fed. Cir. 2009).

Based on the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to a TDIU and Dependents' Educational Assistance benefits under the provisions of 38 U.S.C.A., Chapter 35, from June 19, 2002.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date for TDIU from June 19, 2002, is granted.

An effective date for Dependents' Educational Assistance benefits under the provisions of 38 U.S.C.A., Chapter 35, from June 19, 2002, is granted.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


